
	
		I
		112th CONGRESS
		1st Session
		H. R. 2221
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Crowley (for
			 himself, Mrs. Bono Mack,
			 Mrs. Blackburn,
			 Mr. Franks of Arizona,
			 Mr. King of New York,
			 Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Tiberi,
			 Mr. Schock,
			 Mr. Dent, Mr. Jones, Ms.
			 Baldwin, Ms. Berkley,
			 Mr. Blumenauer,
			 Mrs. Maloney,
			 Mr. Matheson,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Nadler, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for transporting minors in foreign commerce for the purposes of
		  female genital mutilation.
	
	
		1.Short titleThis Act may be cited as the
			 Girls Protection Act of
			 2011.
		2.Transport for female
			 genital mutilationSection 116
			 of title 18, United States Code, is amended by adding at the end the
			 following:
			
				(d)Whoever knowingly transports a person in
				foreign commerce for the purpose of conduct with regard to that person that
				would be a violation of subsection (a) if the conduct occurred within the
				United States, or attempts to do so, shall be fined under this title or
				imprisoned not more than 5 years, or
				both.
				.
		
